Title: From Thomas Jefferson to Albert Gallatin, 18 October 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir
                     
                     Washington Oct. 18. 05
                  
                  I had detained the letter of mr Merry on Foster’s claim of freedom from importing duties in expectation that mr Madison’s return would enable him, you, & myself to confer on it. if the case presses I will express my opinion on it. every person, diplomatic in his own right, is entitled to the privileges of the law of nations, in his own right. among these is the reciept of all packages, unopened & unexamined by the country which recieves him. the usage of nations has established that this shall liberate whatever is imported bona fide for his own use, from paying any duty. a government may controul the number of diplomatic characters it will recieve; but if it recieves them it cannot controul their rights while bona fide exercised. thus Dr. Franklin, mr Adams, Colo. Humphries & myself, all residing at Paris at the same time, had all of us our importations duty free. Great Britain had an Ambassador and a Minister plenipo. resident there, & an Ambassador extry. for several years. all three had their entries free. in most countries this privilege is permanent. Gr. Britain is niggardly & allows it only on the first arrival. but in this as she treats us only as she does the most favored nations, so we should treat her as we do the most favored nations. if these principles are right mr Foster is duty free. if you concur, let it be so settled. if you think differently, let it lie for mr Madison’s opinion.
                  Colo. Monroe, in a letter of May from Madrid, expressed impatience to get back to London that he might get to America before the equinox. it was the first I had heard of his having any thought of coming here, & tho’ equivocally expressed, I thought he meant only a visit. in subsequent letters from Paris & London down to Aug. 16. he said nothing of coming, on the contrary he has re-opened a particular negociation. the motives which led him to wish to arrive before the equinox would prevent his venturing between the equinox & winter. I think therefore he has no fixed idea of coming away. Accept affectionate salutations
                  
                     Th: Jefferson
                     
                  
               